Citation Nr: 1004064	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  99-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the neck involving muscle group XXIII.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to August 
1945.  He was awarded the Purple Heart medal for wounds 
sustained in action, the Combat Infantryman Badge, and the 
Bronze Star medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied a compensable 
rating for residuals of a gunshot wound to the neck involving 
muscle group XXIII.  Thereafter, in February 2003, the RO 
increased the rating to 30 percent, effective March 19, 1998, 
the date of the claim for increase. 

When the case was last before the Board in November 2008, the 
issue listed on the title page of this decision was remanded 
for additional development.  Also in November 2008, the Board 
denied entitlement to service connection for residuals of 
gunshot or shrapnel wounds to the shoulders and legs, and 
granted service connection for bilateral knee disabilities.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a gunshot wound to the neck 
are manifested by severe muscle group XXIII disability.

2.  The Veteran's residuals of a gunshot wound to the neck 
involving muscle group XXIII are not manifested by ankylosis 
of the cervical spine.

3.  The evidence does not show that the Veteran's residuals 
of a gunshot wound to the neck involving muscle group XXIII 
represent an exceptional or unusual disability picture as to 
render impractical the regular schedular standards.

4.  There is no current scarring associated with the service-
connected residuals of a gunshot wound to the neck involving 
muscle group XXIII.

5.  Apart from the service-connected bilateral lower 
extremity weakness associated with cervical myelopathy, the 
residuals of a gunshot wound to the neck involving muscle 
group XXIII, are not manifested by any neurological problems.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the neck, involving muscle 
group XXIII, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.114, 4.71a, 4.73 Diagnostic Codes 
5235-5243, 5323, 7800-7806 (2009).

2.  The criteria for an extraschedular rating for residuals 
of a gunshot wound to the neck, involving muscle group XXIII, 
have not been met.  38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in August 2001, November 2003, 
March 2005, June 2005, July 2008, December 2008, February 
2009, and May 2009, the RO and the AMC provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the July 
2008, December 2008, and February 2009 notice letters 
informed the Veteran as to disability ratings and effective 
dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in September 2009, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and personnel records, as 
well as VA treatment records and examination reports.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that his residuals of a gunshot wound to 
neck, involving muscle group XXIII, are more severe than is 
reflected by his 30 percent disability rating.  Historically, 
the Board notes that service connection for a neck injury was 
initially granted in August 1945.  A 20 percent rating was 
assigned based upon a moderately severe muscle injury.  The 
20 percent rating was continued in rating decisions dated in 
July 1947 and February 1948.  It was noted that the 20 
percent rating was pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5323.

Service records from the 133rd General Hospital and McCloskey 
General Hospital show that the Veteran was hospitalized for a 
blast injury during service.  He exhibited problems with his 
gait while being treated for traumatic psychosis.  

Post-service records show that in May 1946 the Veteran fell 
asleep at the wheel while driving, and his car ran into a 
bridge, injuring his hand and both knees.  At the hospital, 
he was found to have a fracture of the left forehead; the 
bone was removed and a plate was inserted.  

In a June 1960 rating decision, the rating for the gunshot 
wound residuals to the neck was decreased to noncompensable.  
It was noted in a May 1960 VA orthopedic examination report 
that in May 1945 the Veteran had a small wound scar on the 
posterior aspect of the neck at level C-3, without 
tenderness, induration, or stiffness.  At the May 1960 
examination, the Veteran indicated that he did not recall 
being wounded in action, but remembered developing a headache 
and a sore lump on the back of the neck, which was frozen and 
surgically removed.  Examination revealed no evidence of any 
scar.  On protracted examination, there was a very minute, 
almost imperceptible scar, involving the skin only.  It 
measured one eighth of an inch.  It was well-healed, 
nonadherent, nondepressed, and it did not involve the 
cervical musculature, fascia, or subcutaneous connective 
tissue.  

A March 1985 VA treatment record notes that the Veteran had a 
persistent tender mass of the left neck, which had been 
present for three weeks.  The diagnosis was chronic 
inflammatory cystic mass of the left neck with granulomatous 
reaction.  

In August 1997 the Veteran underwent a four vessel coronary 
artery bypass graft.  The records for that surgery note that 
the Veteran had a diagnosis of status post gunshot wound to 
the neck in World War II, leading to left arm weakness.  

A November 1997 VA treatment record notes no masses on his 
neck and no jugular venous distention.  Neurologically, the 
Veteran was found to be intact.  

The Veteran then filed a claim in April 1995 for entitlement 
to an increased rating for his service-connected neck injury.  
In an October 1985 rating decision, a decision on the neck 
issue was deferred.  

The report of an August 1998 VA examination notes the 
Veteran's self-reported history that during service in May 
1944, a Japanese shot him with a .25 caliber pistol.  He was 
hit with three bullets to the neck.  The Veteran lost 
consciousness and woke up fifty six days later at the 
hospital.  He was discharged with weakness in both legs; he 
left with a cane, a walker, and crutches.  He also reported 
that in 1947 while attending college, he tried to run in 
order to strengthen his legs.  One time his legs were so weak 
that they gave out and he fell, sustaining a fracture of the 
skull with a wound that left a scar on his forehead.  On 
examination, the Veteran had a scar on his forehead.  The 
gunshot wounds of the neck were not visible.  There was a lot 
of wrinkling of the neck, secondary to photo aging.  The neck 
was supple, without bruit or masses.  Examination of the neck 
showed no scars.  The range of motion of the cervical spine 
was full to the left and slightly limited to the right in 
terms of rotation.  Rotation to the right was 35 degrees and 
the left it was 45 degrees.  Extension and flexion were both 
normal.  There was no pain or stiffness.  The musculature 
looked normal.  There was no tenderness.  Neurological 
examination showed normal gait, stance, and coordination.  
Deep tendon reflexes were normal at the patella and Achilles 
tendon areas.  Sensation and cranial nerves were normal.  X-
ray studies of the cervical spine revealed degenerative joint 
disease with disc space narrowing and productive spondylosis 
at C5-C6, and to a lesser extent, at C6-C7.  There was 
significant foraminal encroachment at C5-6 bilaterally.  
There were no fractures.  The diagnosis was status post 
gunshot wound to the muscles of the neck, asymptomatic with 
residual neurologic deficit (weakness of the legs), and 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  The examiner opined that the status post 
gunshot wound in the neck muscles caused neurologic weakness 
of both legs.  

In the October 1998 rating decision on appeal, the RO denied 
entitlement to a compensable rating for residuals of wound to 
muscle group XXIII of the neck.  The Veteran appealed the 
claim.

In April 2001 the Board remanded the claim, in part, to 
obtain a new examination in order to determine the nature and 
severity of residuals of wounds to muscle group XXIII to the 
neck.  Range of motion testing of the neck was requested, 
along with the identification of all muscle groups involved.  

In June 1999, it was noted that the Veteran had had carpal 
tunnel syndrome surgery.  July 2001 VA treatment records note 
a diagnosis of carpal tunnel syndrome.

At a November 2001 VA examination, the Veteran related having 
either a gunshot or shrapnel wound to the neck from combat in 
World War II.  Physical examination revealed 40 degrees of 
neck rotation to the left and 30 degrees to the right.  He 
could flex to 20 degrees and extend to five degrees.  He had 
no focal tenderness in the neck and no muscles absent to 
palpation.  There was no significant adenopathy.  There was 
no scar on the neck that could be seen to detect gunshot 
wound or shrapnel wound injury.  The examiner noted that in 
1992 the Veteran had a biopsy of a lymph node on the left 
side of the neck.  There was no evidence that any muscles 
were resected during this biopsy.  Examination of the 
reflexes in the upper and lower extremities revealed no 
evidence of hyperreflexia.  Reflexes were 1+ in all.  Motor 
examination of both upper and lower extremities was intact.  
The Veteran complained that his right thumb, index, and 
middle fingers go to sleep on him when writing.  The 
diagnoses were possible right carpal tunnel syndrome, status 
post excision of infected lymph node from the left neck in 
1992, history of possible injury from shrapnel or bullets but 
no medical records documenting this, and severe degenerative 
disc disease of the cervical spine but no evidence of 
shrapnel or gunshot wound fragments on X-rays.  The examiner 
noted that paresthesias in the right hand may be due to both 
his cervical disc disease as well as possible carpal tunnel 
syndrome.  The examiner opined that if the Veteran had a 
combat injury during World War II, it may have contributed to 
the development of the cervical disc disease.  The examiner 
further opined that the cervical lymph node biopsy and 
excision in 1992 did not contribute to his cervical disc 
disease.  

Based upon the November 2001 VA examiner's assessment that 
the Veteran had a diagnosis of degenerative disc disease of 
the cervical spine which may be related to the combat injury 
(gunshot or shrapnel wound), in a February 2003 supplemental 
statement of the case, the RO assigned a 30 percent rating 
for the residuals of a gunshot wound to the neck, involving 
muscle group XXIII, based upon limitation of motion of the 
cervical spine.  However, as indicated in the more recent 
December 2008 rating decision, the Veteran's service-
connected residuals of a gunshot wound to the neck, involving 
muscle group XXIII, is still listed as being currently rated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5323.

In February 2005, the Board again remanded the claim because 
it appeared that, based upon the opinions provided in the 
respective examination reports, the August 1998 and November 
2001 examiners had not reviewed all of the available service 
treatment records.  It was specifically noted that further 
clarification was required with respect to the August 1998 VA 
examiner's opinion that the neurological deficit of the lower 
extremities was caused by the cervical disc disease, as well 
as the November 2001 VA examiner's diagnosis of paresthesias 
as a result of either carpal tunnel syndrome or the cervical 
disc disease.  Additionally, it was noted that the November 
2001 examiner's opinion regarding the etiology of the 
cervical disc disease was phrased in terms of "if" the 
Veteran had a combat injury.  This suggested that the 
examiner did not review the pertinent records.  It was 
concluded that additional examination was required to 
determine the nature and extent of the Veteran's service-
connected residuals of gunshot wounds to the neck, involving 
muscle group XXIII, as well as to determine the etiology of 
other manifestations, to include degenerative disc disease of 
the cervical spine, neurological weakness of the lower 
extremities, and neurological impairment of the right hand.  
Accordingly, the case was remanded.

A September 2006 VA spine and joint orthopedics examination 
reports that examination of the cervical spine showed no 
tenderness, crepitus, or paraspinal spasm.  Range of motion 
showed forward flexion to 25 degrees, backward extension to 
25 degrees, right and left rotation to 45 degrees, and right 
and left lateral flexion to 25 degrees.  There was no 
objective evidence of pain on motion.  The diagnoses included 
degenerative disc disease of the cervical spine.  There was 
evidence of moderate, weakened movement and excessive 
fatigability.  It was determined that there was no additional 
loss of motion or functional impairment during flare-ups 
because the patient was already uncomfortable at the 
examination.  The examiner opined that it is at least as 
likely as not that the decreased range of motion in the neck 
is related to the gunshot wound from 1944.  

A September 2006 VA scars examination notes that when asked 
about his scars, the Veteran, who (due to his age) naturally 
has some problems with memories, said that the only visible 
scar that he could think of is the one on his forehead, which 
he said was due to some surgery requiring a plate insertion.  
The examiner stated that the only visible scars were on his 
forehead and knees.  None of the scars were symptomatic.  The 
scars were not adherent.  They were nontender, smooth, and 
the same color as the surrounding skin.  There was no 
disfigurement or limitation of motion.  There was no 
ulceration, elevation or depression, or loss of underlying 
tissue.  

The report of a September 2006 VA neurological examination 
notes that the Veteran's cranial nerves (II through XII) were 
intact.  There were full extraocular movements and fields.  
Discs were flat.  Sensation was intact to pin touch, 
vibration, proprioception, two point discrimination, and 
double simultaneous stimulation.  Upper extremities were full 
in terms of motor strength.  Lower extremities were 3+.  
There was no drift, tremor, or atrophy.  There were no 
fasciculations.  Deep tendon reflexes were 2+ and equal; 
there was no Babinski.  Finger to nose, heel to shin, and 
rapid alternating movements were intact.  Tandem gait was 
moderately unsteady, and there was mild to moderate swaying 
on Romberg.  The diagnosis was weakness of lower extremities 
secondary to cervical myelopathy.  The examiner stated that 
it is at least as likely as not that the lower extremity 
weakness is related to the degenerative disc disease of the 
cervical spine.  It is also at least as likely that the 
cervical disc disease is related to the gunshot wound.  There 
was no specific weakness of muscle group XXIII on the 
examination.  There was no evidence of migraines, tics, or 
choreiform activity.  

A June 2009 VA skin examination notes that the Veteran was 
involved in presumed mortar fire in May 1945 while stationed 
in the Philippines.  The entire battalion was apparently 
wiped out except for him and one other soldier.  He indicated 
that he had injuries to the head and neck area, and had a 
plate placed, which is in his forehead.  The scar on the 
forehead is the only scar evident at the time of the 
examination.  The scar on the forehead was noted to be 
semicircular and approximately one and one half inches in 
length; it was linear.  The scar was not painful or tender, 
there was no skin breakdown, it was superficial, and there 
was no significant deep tissue loss.  It was also noted that 
the scar does not cause any limitation of motion or function.  
The examiner stated that there was no inflammation, edema, or 
keloid formation.  The scar was not adherent to underlying 
tissue.  It was depressed.  It was smooth in texture.  It was 
hypopigmented.  There was no area of induration or 
inflexibility noted.  There was no significant deep tissue 
loss.  The scar was clearly visible and it was located on the 
center of the forehead.  

At the June 2009 VA neurological examination, the Veteran's 
cranial nerves (II to XII) were intact.  There were full 
extraocular movements and fields.  Discs were flat.  
Sensation was intact to pin touch, vibration, proprioception, 
two point discrimination and double-simultaneous stimulation, 
except for a mild decrease in pin sensation of both feet to 
midshin level.  Upper extremities were 4+/4+ in terms of 
motor strength.  Lower extremities were 4/4.  There was no 
drift, tremor, or atrophy.  There were no fasciculations.  
Deep tendon reflexes were 2+ and equal.  There was no 
Babinski.  Finger to nose, heel to shin, and rapid 
alternating movements were intact.  Gait was slow and 
cautious but without specific limp.  Tandem gait was mildly 
unsteady.  There was mild swaying on Romberg.  The diagnosis 
was diabetic neuropathy affecting the lower extremities.  The 
examiner opined that there is no evidence of migraines, tics, 
or choreiform activity.  The Veteran uses a cane for balance.  
He can perform his activities of daily living.  The examiner 
determined that there is no evidence of weakness of muscle 
group XXIII.  The examiner found that it is not at least as 
likely as not that the sensory deficit in the lower 
extremities is secondary to the neck injury.  As far as the 
examiner could tell, there were no neurological sequelae from 
the shrapnel wounds to the neck. 

At the June 2009 spine and muscle VA examination, the 
examiner indicated that the Veteran has dementia, and has 
limited ability to relay much history.  It was noted that the 
Veteran sustained a gunshot wound to the posterior cervical 
region and along the shoulder girdle.  He was unable to 
specify the exact location of the gunshot wounds and 
shrapnel.  The examiner indicated that muscle groups that 
were injured were primarily those at group XXIII, muscles of 
the side and back of the neck.  The Veteran did not recall 
having any focal limitation of motion or functionality over 
the years since the time of the injury.  There was no 
evidence of immediate spine injury relating to the muscles.  
The Veteran denied any chronic symptoms of muscle pain, 
activity limited by fatigue, or inability to move through the 
normal range of motion.  There was noted to be no history of 
muscle tumors.  The examiner stated that overall, there is 
loss of some mobility in muscle function; but, the examiner 
suspected that it is much more likely than not related to the 
degeneration of the cervical spine.  On examination, flexion 
of the cervical spine was limited to 35 degrees.  Extension 
was limited to 20 degrees.  Left and right lateral flexion 
were each limited to 15 degrees.  Left and right rotation 
were each to 45 degrees.  Repetitive motion of the cervical 
spine did not seem to aggravate pain or cause further 
measurable loss of range of motion.  There was no objective 
evidence of pain or pain on motion.  There was some kyphosis 
of the upper thoracic spine, consistent with someone who has 
osteopenia or osteoporosis, and not surprising for someone of 
the Veteran's advanced age.  There was no evidence of gross 
ankylosis.  The Veteran was able to rise unaided from a 
seated position and he used a cane for ambulation.  His 
overall gait is steady and preserves good functionality for 
someone of his age.  

With regard to muscle group XXIII, the muscles overall have 
some mild atrophy, consistent with chronological aging, but 
nothing that appears to be significantly abnormal such as 
that which would be related to prior gunshot wound injury.  
Muscle strength testing of this group overall was 4-5/5 
throughout.  Light sensation was intact throughout the neck 
and upper extremities.  Muscle strength in the upper 
extremities was 4-5/5.  The diagnosis was degenerative joint 
disease of the cervical spine.  The examiner opined that it 
is more likely than not that limitations and range of motion 
of the cervical spine are attributable to degeneration, which 
would be at least partially age related in the Veteran.  
Flare-ups do not characterize the condition.  There is no use 
of a neck brace or other assistive device.  He has not sought 
any treatments for this condition.

Although the Board notes that in the February 2003 
supplemental statement of the case, the RO appeared to base 
the increased rating of 30 percent on the cervical disc 
disease and resulting limitation of motion of the cervical 
spine, the Board finds that the Veteran's residuals of a 
gunshot wound to the neck involving muscle group XXII are 
most appropriately rated (and are currently rated, according 
to the December 2008 rating decision), under 38 C.F.R. 
§ 4.73, Diagnostic Code 5323 (2009).  Under that code, a 30 
percent rating is the highest possible rating.  It represents 
severe disability associated with muscle group XXIII 
function, specifically involving movements of the head; 
fixation of shoulder movements; and the muscles of the side 
and back of the neck:  suboccipital; lateral vertebral and 
anterior vertebral muscles.  

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low-
velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

As the record reflects that the Veteran is in receipt of the 
highest possible rating for muscle group XXIII injuries, a 
higher rating based upon muscle injuries is not in order.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
(1) functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and (2) those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion only.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).  

In this regard, the Board points out that the June 2009 
examiner noted that the Veteran denied any chronic symptoms 
of muscle pain, activity limited by fatigue, or inability to 
move through the normal range of motion.  The examiner stated 
that there is loss of some mobility in muscle function, which 
was related to the degeneration of the cervical spine.  The 
Veteran had limitation of flexion of the cervical spine to 35 
degrees.  Extension was to 20 degrees, left lateral flexion 
and right lateral flexion were each to 15 degrees, and left 
and right rotation were each to 45 degrees.  There was no 
objective evidence of pain or pain on motion.  Repetitive 
motion of the cervical spine did not seem to aggravate pain 
or cause further measurable loss of range of motion.  There 
was no ankylosis of the cervical spine.  Muscle strength of 
muscle group XXIII was estimated at 4-5/5.  Additionally, the 
September 2006 VA examiner stated that there would be no 
additional loss of motion or functional impairment during 
flare-ups.  

However, as noted in the VA regulations regarding rating 
injuries of muscle groups, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  As such, the Veteran has already been compensated 
for any pain, weakness, fatigability or incoordination 
associated with his service-connected residuals of a gunshot 
wound to the neck, involving muscle group XXIII under 
Diagnostic Code 5323.  38 C.F.R. §§ 4.40, 4.45, DeLuca, 
supra.  In addition, the Board notes that the Deluca 
provisions are applicable only with Diagnostic Codes which 
are based upon limitation of motion.  The Veteran's service-
connected residuals of a gunshot wound to the neck are rated 
under Diagnostic Code 5323; the criteria for rating under 
this Diagnostic Code do not include limitation of range of 
motion measurements.  38 C.F.R. § 4.73, Diagnostic Code 5323.  
Therefore, a higher evaluation based upon the diagnostic 
codes for rating muscle injuries is not warranted.

The Board has also considered rating the Veteran's residuals 
of a gunshot wound to the neck, involving muscle group XXIII, 
under another diagnostic code pertaining to disabilities of 
the cervical spine in order to provide him with the most 
beneficial disability rating.  However, the only diagnostic 
code which pertains to disabilities of the cervical spine and 
which provides for a disability rating in excess of 30 
percent, is one which requires either unfavorable ankylosis 
of the entire cervical spine, or incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

As noted above, in order for the Veteran to receive a higher 
rating under the criteria for evaluating disabilities of the 
spine based upon limitation of motion, unfavorable ankylosis 
of the entire cervical spine must be shown.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2009).  

The medical evidence shows that the Veteran does not have 
ankylosis of the cervical spine.  As noted above, he has 
definite limitation of motion of the cervical spine.  
However, the most recent June 2009 VA examiner opined that 
there is no evidence of gross ankylosis.  

Moreover, at no time during the period of the claim has the 
Veteran been diagnosed with ankylosis of the cervical spine 
whatsoever.  The Board notes that at the August 1998 VA 
examination, extension and flexion were both normal; 
ankylosis was not diagnosed.  Moreover, there was no pain, 
stiffness, or tenderness, and the musculature looked normal.  
In November 2001 the VA examiner found no ankylosis, either.  
Neck rotation was to 40 degrees on the left and 30 degrees on 
the right.  The Veteran could flex to 20 degrees and extend 
to five degrees.  No tenderness was noted.

The September 2006 VA examiner also indicated that 
examination of the cervical spine showed no tenderness, 
crepitus, or paraspinal spasm.  Range of motion testing 
showed forward flexion to 25 degrees, backward extension to 
25 degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 45 degrees.  There was no 
objective evidence of pain on motion.  The examiner stated 
that there was evidence of moderate, weakened movement and 
excessive fatigability.  However, there would be no 
additional loss of motion or functional impairment during 
flare-ups since the patient was uncomfortable during the 
examination.  There was no ankylosis.  

In sum, the Veteran has not been diagnosed with ankylosis of 
the cervical spine at any point during the claim.  As such, 
he cannot receive a higher, 40 percent rating based upon 
limitation of motion of the cervical spine.  

With regard to whether the Veteran could receive a higher 
rating based upon incapacitating episodes, the Board notes 
that at no time during the period of the appeal does the 
evidence show, nor does the Veteran allege, that his 
degenerative disc disease of the cervical spine has ever 
required bed rest prescribed by a physician.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not required frequent 
hospitalization for his residuals of a gunshot wound to the 
neck, involving muscle group XXIII, and the manifestations of 
such are consistent with the assigned schedular evaluation.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Consideration of Separate Rating based upon Scars and/or 
Neurological Problems

The Board has further considered whether a separate rating is 
warranted for the Veteran's service-connected residuals of a 
gunshot wound to the neck, involving muscle group XXIII, 
based upon the diagnostic codes for rating scars and/or 
neurological disabilities.  

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  The most favorable criteria must be applied, 
retroactive to, but no earlier than, the effective date of 
the change. VAOPGCPREC 3-2000.

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7800 provides that 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part;      (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2009).

Under Diagnostic Code 7804, a 10 percent evaluation is 
authorized for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7803, a 10 percent evaluation is 
authorized for superficial, unstable scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar. 

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, criteria continue to provide that other scars 
may be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised again, effective October 23, 
2008.  The Board notes that those amendments only apply to 
applications for benefits received on or after October 23, 
2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The Veteran's 
claim for increase was received long before that date.  While 
the Veteran can request a review under these new clarified 
criteria, the Veteran has not requested such a review.

As noted previously, post-service medical records show that 
in May 1946 the Veteran fell asleep at the wheel while 
driving, and his car ran into a bridge, injuring his hand and 
both knees.  At the hospital, he was found to have a fracture 
of the left forehead; the bone was removed and a plate was 
inserted.  

A March 1998 VA dermatology outpatient report does not refer 
to any scar associated with the Veteran's gunshot wound.

An August 1998 VA examination report notes that the Veteran 
sustained a skull fracture that resulted in a scar on the 
forehead while he was attending college in 1947.  On 
examination, the forehead scar was visible; however, the 
examiner stated that the gunshot wounds on the neck are not 
visible.  He has a lot of wrinkling on the neck secondary to 
photo aging.  Examination of the neck revealed no scars.  The 
range of motion of the neck was full to the left and slightly 
limited to the right, in terms of rotation.  Rotation to the 
right was 35 degrees and to the left it was 45 degrees.  
Extension was normal, to 30 degrees, and flexion was normal, 
to 70 degrees.  There was no pain, stiffness, or tenderness, 
and the musculature looked normal.  Neurological examination 
was normal.  The diagnoses included status post gunshot wound 
to the muscles of the neck, asymptomatic but with residual 
neurologic defini (weakness of the legs), degenerative disc 
disease, and degenerative joint disease of the cervical 
spine.  

A November 2001 VA examination notes that the Veteran had no 
scar on the right side of the neck and no shrapnel injury.  

VA treatment records dated in June 2000, July 2000, October 
2000, September 2001, February 2002, June 2002, October 2002, 
February 2003, May 2003, July 2003, September 2003, December 
2003, April 2005, and April 2006, all include skin 
examinations.  None the these skin examinations references 
any scar as a residual of the gunshot wound to the neck.  

A September 2006 VA skin examination report notes that the 
Veteran has a five cm long "J" shaped scar in the middle of 
the forehead starting at the hairline and going down 
vertically.  The scar was nontender, not adherent, and 
smooth.  There was no ulceration, no elevation or depression, 
and no loss of underlying tissue.  There was no inflammation 
and the color of the scar was the same as the surrounding 
skin.  There was no disfigurement and there was no limitation 
of function.  

The June 2009 VA skin examination report notes that the 
Veteran reported that the scar on his forehead does not cause 
any pain, burning, or irritation.  He also reported that it 
does not have any skin breakdown and it does not cause a 
limitation of motion or function.  The examiner stated that 
the only scar evident at the examination is on the forehead.  
The scar is semicircular and approximately one and one half 
inches in length; it is linear.  The scar is not painful or 
tender, there is no skin breakdown, it is superficial, and 
there is no significant deep tissue loss.  The scar does not 
cause any limitation of motion or function.  The examiner 
stated that there is no inflammation, edema, or keloid 
formation.  The scar is not adherent to underlying tissue.  
It is depressed.  It is smooth in texture.  It is 
hypopigmented.  There is no area of induration or 
inflexibility noted.  There is no significant deep tissue 
loss.  The scar is clearly visible and it is located on the 
center of the forehead.  However, importantly, this scar is 
not a residual from the in-service gunshot wound to the neck.

Based upon the evidence of record, the Board concludes that 
there is no current residual scarring from the gunshot wound.  
None of the VA examiners and none of the outpatient treatment 
records during the period of the claim have ever diagnosed 
the Veteran with a scar from the gunshot wound.  In fact, the 
record reflects no current complaints from the Veteran about 
having any such scars.  The only scar on the head, face, or 
neck that was described in the medical records throughout the 
period of the claim is the scar on the Veteran's forehead.  
The most probative evidence regarding this scar is from the 
1946 records.  As these records show that this scar resulted 
from a post-service car accident, and not the in-service 
gunshot wound, it is not considered to be part of the 
service-connected residuals of a gunshot wound to the neck 
discussed herein.  Therefore, there is no current scar 
diagnosis.  Without a current disability, there is no basis 
on which to assign a separate rating based upon scars.

With regard to whether the Veteran could receive a separate 
rating based upon a diagnostic code for rating neurological 
disorders, the Board notes that he is currently in receipt of 
two 20 percent ratings under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, for his weakness of the left and right lower 
extremities, associated with cervical myelopathy, associated 
with residuals of a gunshot wound to the neck involving 
muscle group XXIII.  The January 2008 rating decision granted 
service connection for these disabilities.

An August 1997 VA treatment record notes that the Veteran had 
a diagnosis of status post gunshot wound to the neck in World 
War II, leading to left arm weakness.  

In June 1999, it was noted that the Veteran had had carpal 
tunnel syndrome surgery.  July 2001 VA treatment records note 
a diagnosis of carpal tunnel syndrome.

A March 2006 VA examination notes that the Veteran was 
neurovascularly intact in the axillary, radial, medial, and 
ulnar distributions.  

The report of a September 2006 VA neurological examination 
notes that the Veteran's cranial nerves (II through XII) were 
intact.  There were full extraocular movements and fields.  
Discs were flat.  Sensation was intact to pin touch, 
vibration, proprioception, two point discrimination, and 
double simultaneous stimulation.  Upper extremities were full 
in terms of motor strength.  Lower extremities were 3+.  
There was no drift, tremor, or atrophy.  There were no 
fasciculations.  Deep tendon reflexes were 2+ and equal; 
there was no Babinski.  Finger to nose, heel to shin, and 
rapid alternating movements were intact.  Tandem gait was 
moderately unsteady, and there was mild to moderate swaying 
on Romberg.  The diagnosis was weakness of lower extremities 
secondary to cervical myelopathy.  The examiner stated that 
it is at least as likely as not that the lower extremity 
weakness is related to the degenerative disc disease of the 
cervical spine.  It is also at least as likely that the 
cervical disc disease is related to the gunshot wound.  There 
was no specific weakness of muscle group XXIII on the 
examination.  There was no evidence of migraines, tics, or 
choreiform activity.  

An October 2007 VA examination addendum notes that there is 
no disability of either shoulder based upon orthopedic 
examination and X-ray findings.  The examiner opined that it 
is less likely than not that the Veteran's shoulder problems 
are related to military service.  

At the June 2009 VA neurological examination, the Veteran's 
cranial nerves (II to XII) were intact.  There were full 
extraocular movements and fields.  Discs were flat.  
Sensation was intact to pin touch, vibration, proprioception, 
two point discrimination and double-simultaneous stimulation, 
except for a mild decrease in pin sensation of both feet to 
midshin level.  Upper extremities were 4+/4+ in terms of 
motor strength.  Lower extremities were 4/4.  There was no 
drift, tremor, or atrophy.  There were no fasciculations.  
Deep tendon reflexes were 2+ and equal.  There was no 
Babinski.  Finger to nose, heel to shin, and rapid 
alternating movements were intact.  Gait was slow and 
cautious but without specific limp.  Tandem gait was mildly 
unsteady.  There was mild swaying on Romberg.  The diagnosis 
was diabetic neuropathy affecting the lower extremities.  The 
examiner opined that there is no evidence of migraines, tics, 
or choreiform activity.  The Veteran uses a cane for balance.  
He can perform his activities of daily living.  The examiner 
determined that there is no evidence of weakness of muscle 
group XXIII.  The examiner found that it is not at least as 
likely as not that the sensory deficit in the lower 
extremities is secondary to the neck injury.  As far as the 
examiner could tell, there was no neurological sequela from 
the shrapnel wounds to the neck.  

Apart from the service-connected lower extremity neurological 
disabilities, the medical evidence shows that the Veteran is 
neurologically intact.  He has no diagnosis of any other 
current neurological disability as a residual of his gunshot 
wound to the neck. As far as the June 2009 VA neurological 
examiner could tell, there was no neurological sequela from 
the shrapnel wounds to the neck.  Therefore, a separate 
rating based upon neurological disorder is not in order.

At no time during the appeal period have the Veteran's 
residuals of a gunshot wound to the neck, involving muscle 
group XXIII, been manifested by greater disability than 
contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Hart, supra.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
Veteran is not adequately compensated for his disability by 
the regular Rating Schedule.  VAOPGCPREC 6-96. See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

A rating in excess of 30 percent for residuals of a gunshot 
wound to the neck involving muscle group XXIII is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


